DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 08/27/2021 is acknowledged. Claims 1 and 3 are amended. Claims 1, 3, 4, 7 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/12/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 3, 4, 7 and 10-12 are pending.
Effective Filing Date
Applicant’s submission of an English translation of the certified copy of the foreign priority application on 08/27/2021 is acknowledged. The effective filing date of the instant application is 07/05/2017.
	 

Objections/Rejections Withdrawn
Specification
The objection to the specification because title of the invention is not descriptive is withdrawn in response to Applicant’s amendment of the title to recite: NEUROPEPTIDE Y FRAGMENT CAPABLE OF RELEASING HEMATOPOIETIC STEM CELLS INTO BLOOD AND TREATING OSTEOPOROSIS.

Claim Rejections - 35 USC § 101
The rejection of claims 1, 4, 7 and 11 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in response to Applicant’s amendment of the claims to integrate the judicial exception. Specifically, the claims now encompass D-amino acids, which impart a markedly different characteristic to the recited NPY peptide fragment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant has amended the claims to overcome the rejection under 35 USC 101 as set forth at pages 4-7 of the Office action mailed 05/27/2021. In addition, while the prior art teaches NPY st sentence and Figure 5B; also p. 1121, right column, 1st paragraph). Woldbye et al. (20160060320) disclose a 15mer NPY that can bind to the neural cell adhesion molecule (NCAM) that encompasses instant SEQ ID NO: 1 (see claim 1), however, there is no teaching or suggestion to reduce the length of the peptide by seven amino acids to consist of instant SEQ ID NO: 1. Bijker et al. (WO2013078511) discloses SEQ ID NO: 30, which is a 10mer that encompasses instant SEQ ID NO: 1, however, in addition to being longer than the recited peptide consisting of SEQ ID NO: 1, it is disclosed as a region/motif of NPY to which the inventive protein does not significantly or detectably bind to (see claim 17 of Bijker and colleagues). Proske (WO200281686; in German—translation provided) discloses nucleic acids that bind to the C-terminal region of NPY. Proske discloses an 11mer that encompasses instant SEQ NO: 1, however, in addition to being longer than SEQ ID NO: 1, Proske discloses that this truncated C-terminally truncated NPY does not interact with the DP3 aptamer (see pages 59 and 60, paragraph 2472 of the translation). All references are of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1, 3, 4, 7 and 10-12 are under examination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649